Detail action
1.	This Office Action is in response to the Amendment filed on 5/4/2021.  
2.	Claims 1-3, 5-11, 14-19, and 23-26 are pending in this Application
Response to Arguments
3.	 Applicant’s arguments with respect to the pending claims have been considered but are not persuasive.  
The Remarks of May 4, 2021 have been fully considered. However, the rejection of the pending claims under 35 USC § 102 as unpatenatable over Altieri (US 2004/0193441) is determined to be proper and is, therefore, maintained.
The applicant submitted and argued all the limitations of the independent claims are not disclosed by Altieri. The examiner respectively disagrees. It is the examiner’s position, as given citations in the rejection below, Altieri teaches the claimed limitations of each independent claims.  
The applicant is questioning how the cited paragraph teach “…a location sensor that measures at least one physical distance between the apparatus and the at least one object”, this limitations was covered by [0216] and [0254]. In [0216] Altieri describes once the avatar and the geographical environment are chosen, the program will provide a prompt on the display screen so that the user may begin the thematic application. Furthermore, in [0254] Altieri describes that the location information provided by the GPS component 220 may be incorporated into the thematic application itself, or provided within a programmed GPS-type display device that simulates a GPS system in the thematic application. The GPS images are stored in the Thematic Application/Publishing Logic Libraries 203 in the sponsorship component and the Thematic/Publishing Logic 206 interacts in conjunction with the Digital Content Library 209 for obtaining the location information.

The applicant also argued that the cited references are silent with respect to the features of claim 25. The examiner respectively disagrees. As given rejection below Altieri in [0078] describes that in an integration of real world and virtual world environments, the user may enter a room where he can "hot click" on a radio, for example, and choose a particular radio station, and the program will allow real-time audio of that radio station to play for the user. Also see Pars. 0073, 0079).  
Similarly it is the examiner’s position that Altieri teaches the features of claim 26. As given rejection below Altieri in [0076] in an environment,  where the user may keep, for example, a radio, Global Positioning System (GPS), clock, Personal Digital Assistant (PDA), 
Accordingly, the rejection is maintained and it is FINAL

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


4.	Claims 1-3, 5-11, 14-19, and 23-26 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Altieri (US 2004/0193441).
Note: all text in bold are from the references.
Altieri is directed to a method of integrating information, including real-time information, into a virtual thematic environment using a computer system, including accessing the stored information from a database or downloading the real-time information from a source external to the thematic environment.


As per claim 1, Altieri discloses a method (Abstract) comprising: 
determining measurement data (i.e., location information) from at least one sensor of an apparatus, wherein the apparatus is a mobile device ([0254] The location information provided by the GPS component 220 may be incorporated into the thematic application itself, or provided within a programmed GPS-type display device that simulates a GPS system in the thematic application. The GPS images are stored in the Thematic Application/Publishing Logic Libraries 203 in the sponsorship component and the Thematic/Publishing Logic 206 interacts in conjunction with the Digital Content Library 209 for obtaining the location information); 
generating an avatar of a user of the apparatus ([0279] A selection of avatars and their profiles will be generated on the display, screen or wall by the program for the user to select from. This is generated by the GUI connecting to the QIE for data);
generating a visual representation of a virtual model of a physical environment and at least one object avatar of at least one object, wherein the at least one sensor includes a location sensor that measures at least one physical distance between the apparatus and the at least one object ([0216] Once the avatar and the geographical environment are chosen, the program will provide a prompt on the display screen so that the user may begin the thematic application. Also see Par, 0254); and
 causing, at least in part, a movement of the avatar of the user or the at least one object avatar based on measurement data including a change of the at least one physical distance, ([0086] In another embodiment of the holographic application, a GPS system may be connected to the computer software of the present invention, which would allow the user to see a change in environment as the user physically "walks" or moves a 3D representation (i.e., avatar) through the environment),
wherein the apparatus or the avatar of the user interacts with the at least one object avatar through a graphical user interface of the apparatus after determining that the at least one physical distance becomes within a predetermined range, wherein the graphical user interface provides a virtual world that depicts the avatar of the user the virtual model, and of the at least one object avatar in the virtual model ([0224] Once in the store, if the user moves the avatar to touch a product in the store (i.e., by hot click), the movement is regulated by the graphics library located in the Thematic/Application Publishing Logic Libraries 203, and the Communication component 212 will connect to an API 204 that activates the sponsor library located in the Thematic/Publishing Logic 206, and the GUI 200 of the program will automatically take the user temporarily out of the current environment to a dedicated sponsor website. The sponsored website may be connected to the thematic environment via standard internet channels. Alternatively, the sponsored website may appear within the thematic environment as a display on the screen).

As per claim 2,  Altieri  further discloses wherein the avatar of the user and the at least one object avatar are defined using a terminal- independent avatar definition language ([0129] The GUI engine 201 pours in real world content rendered in HTML, XML, RDF, and/or QIE-rendering format or any content format. The user interacts completely with the GUI 201, beginning with login, playing the game in a gaming environment, where applicable, in user help, and user subscription renewals. The Thematic/Publishing Logic 206, provides,   among other things, scripting language for explicit object modification, Pars. 0136, 0161 and 0179); and
wherein a first avatar profile for the avatar of the user and a second avatar profile for the at least one object avatar contain device-specific information to adapt the terminal-independent avatar definition language to a specific terminal ([0270] The program may allow for up to at least ten (10) main users on a team, with the others being included in a support function in directing the 10 main users in obtaining their mission in the game, for example. Each group of main users will be able to select an avatar that is displayed on the screen. In order to select an avatar, the users are shown samples and profiles of different avatars. [0279]The main computer system 604 maintains the person's profile information, and the program will ask the user to select his/her persona (or profile). A selection of avatars and their profiles will be generated on the display, screen or wall by the program for the user to select from. This is generated by the GUI connecting to the QIE for data.  Par. 0191).
 
([0077] the virtual thematic environment can interface with a GPS system, which will show the user a map showing the user's (or any other) location, and provide details down to street and house. The program will allow the user to view either real world satellite maps /street photographs, etc., or a virtual representation of the same, showing buildings, grounds, landmarks etc.   Also see Pars, 0063, 0242).
 
As per claim 5, Altieri further discloses wherein the virtual model of the landscape includes a representation of a street ([0077] the virtual thematic environment can interface with a GPS system, which will show the user a map showing the user's (or any other) location, and provide details down to street and house. [0083] When the virtual world is activated, the user will be able to walk through the environment, such as a geographic zone, and images would be projected from a particular street for the user to view and interact with.  Also see Pars. 0063]).   

As per claim 6, Altieri further discloses determining a behavior of the avatar of the user or of the at least one object avatar based on a location information determined from the at least one sensor ([0086] In another embodiment of the holographic application, a GPS system may be connected to the computer software, which would allow the user to see a change in environment as the user physically "walks" or moves a 3D representation (i.e., avatar) through the environment. The program may initiate automatic updates to change the environment viewed by the user, as appropriate. Also see Pars. 0178 and 0229).

( [0214] Thus, in one embodiment, the user enters the thematic environment, such as a travel website or a geographically themed game, and the Graphics libraries of the Digital Content/thematic content system of the program displays a world map and offers the user the choice of a particular state, country, or city, and the choice of a first person or third person (i.e., avatar) perspective. The geographic thematic environment may be based on modular -based zones with different levels of content. All content in the thematic environments are updated every few months by the program. Also see Pars. 0086, 0214, 0229, 0273).

As per claim 8, Altieri further discloses determining a physical location and a physical orientation of the apparatus based, at least in part, on the measurement data, wherein the virtual model of the landscape includes a sign indicating one or more other objects of interest at a direction of the physical orientation ([0077] In another embodiment consistent with the present invention, the virtual thematic environment can interface with a GPS system, which will show the user a map showing the user's (or any other) location, and provide details down to street and house. The program will allow the user to view either real world satellite maps /street photographs, etc., or a virtual representation of the same, showing buildings, grounds, landmarks etc. The user, in a tie-in with the product placement and other information, can "hot click" on a building, for example, and information, such as description, telephone number, directions, sponsored information etc., can be provided on that building). 
As per claim 23, Altieri further discloses wherein the graphical user interface is a touchscreen of the apparatus, and the apparatus or the avatar of the user interacts with the [0114] Altieri further discloses providing an input means, or user selection means, including hot clickable icons etc., selection buttons, in a menu, dialog box, or a roll-down window of an interface provided at the client, and the user may input commands through a keyboard, pen, stylus, mouse, speech processing means, touch screen, or other input/selection means. Pars.0085, and 0129). 
As per claim 24, Altieri further discloses wherein the movement of the avatar of the user or the virtual model of the at least one object avatar is a movement to a position on the touchscreen that is touched ([0234] In another example of this embodiment, the program may provide information to the user in the thematic environment to generate points by touching, rather than "grabbing" an object, by walking down the street, purchasing an item, using a mini-application, or any other action. The points may be "cashed in" by the user for real life rewards. Also see Par. 0129).
As per claim 25, Altieri further discloses that wherein the physical environment includes a physical point of interest, and wherein the apparatus interacts with the at least one object avatar to trigger at least one remotely control function on the at least one object when the apparatus and the at least one object are located in the physical point of interest ([0078] in an integration of real world and virtual world environments, the user may enter a room where he can "hot click" on a radio, for example, and choose a particular radio station, and the program will allow real-time audio of that radio station to play for the user. Also see Pars. 0073, 0079). 
As per claim 26, Altieri further discloses that wherein the physical point of interest is a home, and the at least one object includes one or more home electronics, one or more home appliances, or a combination thereof ([0076] Further, in another embodiment consistent with the present invention, the user may keep, for example, a radio, Global Positioning System (GPS), clock, Personal Digital Assistant (PDA), and other devices on the user's desktop while the user is interacting with the thematic environment. Each of these devices can be turned on/off or removed by the user from the main viewing screen, or enlarged on the screen, when desired. Also see Pars. 0078 and 0082). 

As per claims 9-11, and 14-16, these are apparatus claims that are substantially similar with method claims 1-3, and 6-8, respectively, thus are rejected under the same rationales/citations given to the method claims.
As per claims 17-19, these are storage medium claims that are substantially similar with method claims 1-3, respectively, thus are rejected under the same rationales/citations given to the method claims.  

CONCLUSION

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abe et al (US 20040230452 A1) is directed to Regional attribute determination method, regional attribute determination device, and regional attribute determination program.  [0136] (Step S32) The location measurement part 210 measures the location in which information should be registered on the basis of the location, the orientation, and the like, of the portable information terminal device 200. For example, in a case where a building is photographed by a camera of the portable information terminal device 200 and where information is associated with a predetermined floor of the building, the location of the predetermined floor of the building is calculated on the basis of the location and orientation of the portable information terminal device 200 and the distance from the portable information terminal device 200 to the building. For example, the location of the portable information terminal device 200 can be measured using a GPS function. The orientation of the portable information terminal device 200 can be measured using an acceleration sensor. The distance to the building can be measured using a function to measure the distance to a photogenic subject used as an automatic focus function of the camera. 
6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
 
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173